COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Haley and Senior Judge Coleman


HALEY OF FARMVILLE
                                                                 MEMORANDUM OPINION*
v.     Record No. 0963-06-2                                          PER CURIAM
                                                                    AUGUST 22, 2006
BRUCE WAYNE STRICKLAND, SR.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (James G. Muncie; Angela C. Fleming; Midkiff, Muncie and Ross,
                 P.C., on brief), for appellant.

                 (Louis D. Snesil; Marks & Harrison, on brief), for appellee.


       Haley of Farmville appeals a decision of the Workers’ Compensation Commission

finding that Bruce Wayne Strickland, Sr. proved he continued to be disabled from performing the

full duties of his pre-injury employment as a result of his compensable September 11, 2002

injury by accident and awarding him temporary partial disability benefits beginning January 1,

2004. We have reviewed the record and the commission’s opinion and hold that this appeal is

without merit. Accordingly, we affirm the award for the reasons stated by the commission in its

final opinion. See Strickland v. Haley of Farmville, VWC File No. 214-33-74 (April 11, 2006).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.